STATE OF MICHIGAN

                           COURT OF APPEALS



ALFONSO IGNACIO VIGGERS,                                           UNPUBLISHED
                                                                   August 15, 2017
              Plaintiff-Appellant,

v                                                                  No. 334522
                                                                   Washtenaw Circuit Court
AL-AZHAR F. PACHA and ALPAC, INC.,                                 LC No. 15-001193-CZ

              Defendants-Appellees,

and

JOHN DOE,

              Defendant.


Before: CAVANAGH, P.J., and METER and M. J. KELLY, JJ.

PER CURIAM.

         Plaintiff, Alfonso Viggers, appeals as of right the trial court’s order granting summary
disposition in favor of defendants, Al-Azhar Pacha and ALPAC, Inc. Because we conclude that
the trial court did not err, we affirm.

                                       I. BASIC FACTS

       Viggers, a citizen of Mexico and Spain, began working for ALPAC in 2007 as a
computer programming and database administrator contractor. He resigned from ALPAC in
2012, but he returned in January 2013. Viggers was assigned to work at the University for the
duration of his employment with ALPAC. This case arises out of statements and actions made
by Pacha, the owner and president of ALPAC, that resulted in the termination of Viggers’s
employment from ALPAC and the rescission of a job offer from the University of Michigan.

        In April 2014, Pacha initiated the process to sponsor a green card on Viggers’s behalf.
Sometime after, Viggers was notified that the University wished to hire him as a permanent
employee. A University employee asked Pacha to allow Viggers to apply for the permanent
position, so Pacha released Viggers from his non-compete agreement, thereby authorizing him to
pursue a permanent position with the University. In December 2014, the University extended a
job offer to plaintiff, which plaintiff accepted.


                                               -1-
        On March 26, Viggers told Pacha that he had verbally accepted the position with the
University. The next day, Pacha’s immigration lawyer advised him that if Viggers was no longer
intending to work for ALPAC, “it may be deemed either a misrepresentation or fraud for [Pacha]
to continue to sponsor him for a green card.” At that point, Viggers was given two options; he
could move forward with a H-1B visa with the University or he could pursue the green card with
Pacha and the University would repost Viggers’s position. 1

       In June 2015, Viggers and Pacha continued to discuss Viggers’s green card process. In
an e-mail sent on June 20, 2015, Viggers stated:

               I truly think the optimal solution for both of us is to file the Immigration
       form(s) and thereafter decline the position at the UofM, [sic] whenever the latter
       fits you best. I can understand you don’t care about my Green Card. However,
       for you it should be a matter of being practical and thinking in terms of cash flows
       –those from the invoice I originate—, rather than procuring some kind of revenge.
       If you’re up for making this work, then that will be great; if not, what goes around
       comes around.

On July 1, 2015, Viggers again sent an e-mail to Pacha relating to his green card process. In the
e-mail he stated:

               It is regrettable how you’ve spent more effort hindering this process than
       what it would entail filing forms []. You wouldn’t have wished to endure such
       frustrating hurdles in your own immigration process. As I told you recently, what
       goes around comes around.

        Pacha interpreted the e-mails as direct threats. He was concerned that Viggers, as a
disgruntled employee, might sabotage the University’s systems and that ALPAC would be held
liable for Viggers’s actions. Pacha did not, however, show anyone the e-mails, and he did not
act immediately because he wanted to decide whether to terminate Viggers’s employment.

        About 20 days after receiving the second e-mail, Pacha e-mailed three University
employees requesting a meeting about Viggers. He indicated in the e-mail that Viggers was not
pleased about the green card process, which had been halted on the advice of Pacha’s
immigration lawyer. And he stated that in response to the green card decision he had “received
direct threats from” Viggers. Pacha requested a meeting with the University employees to
discuss Viggers’s employment options. He explained in his deposition that he requested the
meeting because he had decided to terminate Viggers’s employment and he wanted to inform the


1
  According to Viggers, he was notified in late April 2015 that the University suspended the visa
process due to accusations made by Viggers’s stepmother. Viggers believed that his
stepmother’s statements contributed to the University’s decision to rescind the job offer because
she damaged his reputation to the extent that when Pacha made accusations involving him, the
University believed those accusations without any further proof.



                                               -2-
University that Viggers would no longer be reporting to his job assignment. Pacha also wanted
to discuss a suitable termination date to avoid delays in any of the University’s projects.

        At the meeting with the University employees, Pacha informed them that he was
terminating Viggers’s employment because he was afraid that Viggers “would do something to
impact [ALPAC’s] business with [the University] and [ALPAC] would be held liable if
something went wrong while [plaintiff] was [an ALPAC] employee.” One of the University
employees testified that although he did not remember the exact language used during the
meeting, he recalled that Pacha explained that Viggres was unhappy with ALPAC “dropping the
green card process” and that Viggers made an additional threat that once he was employed with
the University, “there would be some kind of payback undefined.” Another University employee
recalled Pacha explaining that once Viggers was a permanent employee of the University, he
would have the ability to cause Pacha and ALPAC harm.

        On July 30, Pacha notified Viggers that his employment with ALPAC was terminated.
Pacha explained that he decided to terminate Viggers based on the e-mails Viggers sent to him
on June 20 and July 1. Thereafter, Pacha returned to the University and collected his personal
belongings. He asked whether employment with the University was still available and was told
to contact one of two people (one of whom was the human resources manager).

       On July 31, Viggers received a letter stating that the job offer with the University had
been rescinded. Viggers filed a complaint against Pacha and ALPAC alleging wrongful
termination, tortious interference in a business relationship and expectancy, defamation, and
conspiracy. Viggers contended that Pacha falsely accused him of threats so the University would
rescind its offer of employment because Pacha realized he would no longer collect revenue from
Viggers’s work.

       Viggers filed motions for summary disposition under MCR 2.116(C)(8) and (10)
involving all of his claims. However, the trial court denied Viggers’s motions and granted
summary disposition in favor of Pacha and ALPAC under MCR 2.116(I).

                                II. SUMMARY DISPOSITION

                                 A. STANDARD OF REVIEW

       Viggers argues that the trial court erred by granting summary disposition in favor of
Pacha and ALPAC on his claims for defamation, tortious interference with a business
expectancy, and wrongful termination. We review de novo a trial court’s ruling on a motion for
summary disposition. Barnard Mfg Co, Inc v Gates Performance Engineering, Inc, 285 Mich
App 362, 369; 775 NW2d 618 (2009). Under MCR 2.116(C)(10), a party may move for
dismissal on the ground that “[e]xcept as to the amount of damages, there is no genuine issue as
to any material fact, and the moving party is entitled to judgment or partial judgment as a matter




                                               -3-
of law.” When reviewing a motion brought pursuant to MCR 2.116(C)(10),2 this Court “must
consider the pleadings, affidavits, depositions, admissions, and any other documentary evidence
in favor of the party opposing the motion.” Baker v Arbor Drugs, Inc, 215 Mich. App. 198, 202;
544 NW2d 727 (1996).

                                          B. ANALYSIS

                                        1. DEFAMATION

        Viggers contends that Pacha committed defamation per se. Accusations of criminal
activity are considered “defamation per se” under the law and so do not require proof of damage
to the plaintiffs reputation. Tomkiewicz v Detroit News, Inc, 246 Mich. App. 662, 667 n 2; 635
NW2d 36 (2001). See also MCL 600.2911(1) (“[W]ords imputing the commission of a criminal
offense” “are actionable in themselves.”). However, although Pacha told the University
employees that Viggers had made threats, those threats related to Pacha’s business, and the
record does not show that Pacha accused Viggers of any specific criminal activity.
Consequently, Viggers cannot establish a claim of defamation per se.

        In addition, “[a]n employer has the qualified privilege to defame an employee by making
statements to other employees whose duties interest them in the subject matter.” Gonyea v
Motor Parts Fed Credit Union, 192 Mich. App. 74, 78-79; 480 NW2d 297 (1991). Likewise, an
“employer has a qualified privilege to divulge information regarding a former employee to a
prospective employer.” Id. at 79. “The elements of a qualified privilege are (1) good faith, (2)
an interest to be upheld, (3) a statement limited in its scope to this purpose, (4) a proper occasion,
and (5) publication in a proper manner and to proper parties only.” Prysak v Polk Co, 193 Mich
App 1, 15; 483 NW2d 629 (1992). “A plaintiff may overcome a qualified privilege only by
showing that the statement was made with actual malice, i.e., with knowledge of its falsity or
reckless disregard of the truth.” Id. “General allegations of malice are insufficient to establish a
genuine issue of material fact.” Id.

        The trial court properly found that Pacha’s allegedly defamatory communications with
the University were subject to a qualified privilege. Pacha made the statements after receiving
two e-mails from Viggers that he perceived as a threat. The language used in the e-mails—
“what goes around comes around”—coupled with Viggers obvious dissatisfaction with the green
card process give rise to a reasonable inference that Viggers was, in fact, directing a threat at
Pacha. Further, in his deposition, Pacha explained that he believed Viggers might use his
position at the University to cause liability for Pacha or cause his business harm, and he
explained the basis for that fear. Pacha’s statements to the University were also limited. He only
generally stated that Viggers had threatened him—he did not show the e-mails to the employees.
Further, the reason Pacha made the disclosure was for a proper business purpose: he was


2
  Where, as here, the trial court grants a motion for summary disposition brought under MCR
2.116(C)(8) and (C)(10), and it is clear that the trial court looked beyond the pleadings, this
Court “will treat the motions as having been granted pursuant to MCR 2.116(C)(10).” Kefgen v
Davidson, 241 Mich. App. 611, 616; 617 NW2d 351 (2000).


                                                 -4-
terminating Viggers’s employment with ALPAC, which meant that Viggers would no longer be
reporting to the University as an employee of ALPAC. Pacha also explained that he wanted to
avoid delaying any University projects as a result of his decision to fire Viggers. In addition,
Pacha limited his communications regarding the perceived threats to the proper employees
within the University, i.e. two individuals who were Viggers’s supervisors at the University, and
the human resources manager, who was involved in employment decisions, including decisions
involving Viggers. Based on the foregoing, the trial court properly concluded that Pacha’s
communications were subject to a qualified privilege.

        Viggers asserted that he overcame the qualified privilege by providing evidence of actual
malice. In support, he contends that Pacha acted with malice as demonstrated by the delay in
communicating the alleged threats to the University, inconsistencies in the testimony about the
words used during the meeting with the University employees, and Pacha’s delay in discovery
matters. Those facts, however, even viewed in Viggers’s favor, are insufficient to establish
actual malice. Pacha’s interpretation of the statements in Viggers’s e-mails is not unreasonable
under the circumstances. In other words, Viggers cannot establish that Pacha’s communications
with the University were made “with knowledge of [the statement’s] falsity” or with a reckless
disregard for the truth of the statements. See id. Accordingly, because the statements were
protected by a qualified privilege and because Viggers cannot establish actual malice, the trial
court did not err by summarily dismissing the defamation claim.

              2. TORTIOUS INTERFERENCE WITH A BUSINESS RELATION

        Viggers’s tortious interference with a business relation claim was based on Pacha’s
communications with the University employees involving Viggers’s threats. It is, therefore, a
tortious interference claim based on a defamatory statement. See Lakeshore Comm Hosp, Inc v
Perry, 212 Mich. App. 396, 401; 538 NW2d 24 (1995) (“Tortious interference with business
relations may be caused by defamatory statements.”). “As with defamation actions, where the
conduct allegedly causing the business interference is a defendant’s utterance of negative
statements concerning a plaintiff, privileged speech is a defense.” Here, as noted above, Pacha’s
statements were protected by a qualified privilege and Viggers failed to overcome the privilege
by establishing that the statements were made with actual malice. Accordingly, the trial court
properly granted summary disposition in favor of Pacha and ALPAC on Viggers’s tortious
interference claim.

                               3. WRONGFUL TERMINATION

        Finally, Viggers asserts that the trial court erred in granting summary disposition in favor
of Pacha and ALPAC on his wrongful termination claim. Viggers was an at-will employee. “In
general, in the absence of a contractual basis for holding otherwise, either party to an
employment contract for an indefinite term may terminate it at any time for any, or no, reason.”
Suchodolski v Mich Consol Gas Co, 412 Mich. 692, 694-695; 316 NW2d 710 (1982). “However,
an exception has been recognized to that rule, based on the principle that some grounds for
discharging an employee are so contrary to public policy as to be actionable.” Id. “Most often
these proscriptions are found in explicit legislative statements prohibiting the discharge,
discipline, or other adverse treatment of employees who act in accordance with a statutory right
or duty.” Id. Here, Viggers contends that Pacha violated MCL 750.351 because he “demanded

                                                -5-
[that he] decline his prospective position with the University as a prerequisite for resuming the
Green Card process.” MCL 750.351 states in relevant part:

       Any employer or agent or representative of an employer or other person having
       authority from his employer to hire, employ, or direct the services of other
       persons in the employment of said employer, who shall demand or receive
       directly or indirectly from any person when in the employment of said employer,
       any fee, gift or other remuneration or consideration, or any part or portion of any
       tips or gratuities received by such employee while in the employment of said
       employer, in consideration or as a condition of such employment or hiring or
       employing any person to perform such services for such employer or of
       permitting said person to continue in such employment is guilty of a
       misdemeanor.

        However, even though Pacha asked that Viggers decline the job offer from the University
before he would continue Viggers’s green card process, there was no evidence that Viggers was
required to do anything to remain employed at ALPAC. Consequently, Viggers did not show
that Pacha and ALPAC violated MCL 750.351,3 nor can he show that his termination was in
violation of public policy. The trial court did not err in granting summary disposition in favor of
Pacha and ALPAC on Viggers’s claim for wrongful termination.

       Affirmed. As the prevailing parties, Pacha and ALPAC may tax costs. MCR 7.219(A).

                                                            /s/ Mark J. Cavanagh
                                                            /s/ Patrick M. Meter
                                                            /s/ Michael J. Kelly




3
  We further note that even if Viggers could establish a violation under MCL 750.351, he would
not be entitled to relief in the circuit court. Viggers’s exclusive remedy for a violation of MCL
750.351 exists under the wages and fringe benefits act (WFBA), MCL 408.471 et seq. See Cork
v Applebee’s of Mich, Inc, 239 Mich. App. 311, 318; 608 NW2d 62 (2000) (stating that the
plaintiff’s clam of a public policy violation under MCL 750.351 “was properly dismissed
because that statute is, in effect, identical to subsection 8(1) of the WFBA, MCL 408.478(1), and
. . . the WFBA provides the exclusive remedy for that alleged violation”). Viggers was,
therefore, required to exhaust his administrative remedies before filing a claim in the circuit
court. Id. at 317.



                                                -6-